DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102a as being anticipated by Davis et al. US 2016/0060139 A1.
Regarding claim 1, Davis ‘139 discloses filtration media comprising process aluminum water treatment residuals (abstract and [0015,0044]).
Claim(s) 1 is/are rejected under 35 U.S.C. 102a as being anticipated by Davis et al. US 2019/0224646 A1.
Regarding claim 1, Davis ‘646 discloses filtration media for removing substances from water (abstract) comprising aluminum-based WTR [0014,0049-0050].
Claim(s) 4 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Davis ‘139.
Regarding claim 4, Davis discloses filtration media comprising process aluminum water treatment residuals (abstract and [0015,0044]).
In the event any differences can be shown for the product of the product-by-process claim 4, as opposed to the product taught by Davis ‘139, such differences would have been obvious to one of ordinary skill in the art at the time the invention was made as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (Fed.Cir. 1985).
Claim(s) 4 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Davis ‘646.
Regarding claim 4, Davis ‘646 discloses filtration media for removing substances from water (abstract) comprising aluminum-based WTR [0014,0049-0050].
In the event any differences can be shown for the product of the product-by-process claim 4, as opposed to the product taught by Davis ‘646, such differences would have been obvious to one of ordinary skill in the art at the time the invention was made as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (Fed.Cir. 1985).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis ‘139 as applied to claim 1 above, and further in view of Agblevor et al. US 2008/0050273 A1.
Regarding claim 2, Davis ‘139 fails to disclose biopolymer.
Agblevor discloses biopolymer [0041-0042].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the biopolymer of Agblevor in the filtration media of Davis ‘139 because Agblevor discloses the biopolymer for use in schets, bioscrubbers, biofilters, and biomass filters comprising biodegradable material (abstract) and Davis ‘139 discloses the presence of polymeric material [0046].
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis ‘646 as applied to claim 1 above, and further in view of Agblevor ‘273.
Regarding claim 2, Davis ‘646 fails to disclose biopolymer.
Agblevor discloses biopolymer [0041-0042].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the biopolymer of Agblevor in the filtration media of Davis ‘646 because Agblevor discloses the biopolymer for use in schets, bioscrubbers, biofilters, and biomass filters comprising biodegradable material (abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aalto et al. US 2019/0084857 A1 discloses water purification media comprising biopolymer [0021].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD M JOHNSON whose telephone number is (571)272-1352. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S Silverman can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWARD M. JOHNSON
Primary Examiner
Art Unit 1736



/EDWARD M JOHNSON/Primary Examiner, Art Unit 1736